Case 1:19-cv-03837-VSB Document 104 Filed 12/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARSH & MCLENNAN AGENCY LLC,
laintiff
Plaintiff, Case No.: 19-cv-03837-VSB
-against-
ELMER “RICK” FERGUSON, SECOND SUPPLEMENTAL
DECLARATION OF MARA
Defendant. CRAIN

 

 

MARA CRAIN, declares pursuant-to 28 U.S.C. § 1746 and subject to the penalties of
perjury that the following is true and correct:

1. Except where otherwise stated, J make this declaration based on my personal
knowledge and/or based on MMA’s books and records.

2. I am a Human Resources Business Partner at Marsh & McLennan Agency LLC
(“MMA”), and I began my employment with Marsh & McLennan around December of 2016.

3. I submit this declaration in support of MMA’s Motion for a Preliminary Injunction
against Elmer “Rick” Ferguson.

4. Around August of 2018, Ferguson sent a number of accusatory emails to MMA
employees, accusing MMA of “lying” to him, “stealing” his business, and “discriminating” against
him by reimbursing his expenses too slowly.

5. On September 11, 2018, at 2 p.m., I held a meeting with Jeff Calder, Chris
Williams, at the time, Managing Director, Principal — Bay Area, myself, Ferguson, Hal Dunning,
at the time, President and COO —- MMA West Region and Bill Peartree, Director of the Retirement
Services Division of Marsh & McLennan Agency, the latter three attending by phone. The purpose

of the meeting was to address Ferguson’s workplace concerns and to clarify his role. In that
Case 1:19-cv-03837-VSB Document 104 Filed 12/20/19 Page 2 of 4

meeting, Calder informed Ferguson that his reactionary language and behavior was inappropriate.
A true and correct copy of my typewritten notes from that meeting are attached hereto as Exhibit
A.

6. In that September 11, 2018 meeting, Ferguson was offered an increase in salary.
from $110,000 per year to $125,000, a 25% bonus for new business referrals, and a separate 12%
bonus plan.

7. Ferguson accepted the salary increase that MMA offered him and signed a change
form representing the salary increase and that there was no change in his role. A true and correct
copy of the compensation change form is attached hereto as Exhibit B.

8. On December 5, 2018, Ferguson began an innocuous email chain asking Phillip
Cloos (Manager, Centralized Operations & Finance Team), about whether a report had been sent
out. Cloos replied that he was instructed to send the report only to Peartree and Ryan Stover,
(Principal/Producer for Employee Health & Benefits), and that Ferguson should ask them for the
report. Ferguon’s reply accused Cloos, and MMA employees Kim Blackmore (Director, Financial
Reporting), Peartree, and Jake Daly (Sr. Client Manager, Retirement Services), of “collud[ing]”
and “‘I[ying]” to Ferguson and “his” clients to “steal his book of business,” and claimed Daly and
Blackmore had admitted to lying about “many things.” A true and correct copy of the email chain,
as Peartree forwarded to me, is annexed hereto as Exhibit C.

9. After learning about this email, I began working with Debbie Chelberg, Director of
Human Resources, on a formal written warning to be delivered to Ferguson that addressed the
manner in which he communicated his concerns to individuals within MMA.

10. Four days later, on December 10, 2018, Peartree informed Calder, Dunning,

Williams, and Chelberg that Daly had decided to leave MMA in part because of Ferguson’s
Case 1:19-cv-03837-VSB Document 104 Filed 12/20/19 Page 3 of 4

behavior, which had been aggressive and accusatory. A true and correct copy the email, which
Chelberg forwarded to me, is attached hereto as Exhibit D.

11. On December 17, 2018, Calder emailed Rick Ferguson to request a 30-minute
meeting on that Thursday, December 20, 2018. A true and correct copy of the email that Calder
sent to Ferguson to set up the meeting is annexed hereto as Exhibit E.

12. Thereafter, also on December 19, 2018, Peartree informed me and Calder that
Ferguson had emailed the Bay Area clients to announce Daly’s departure from the firm, and copied
his personal email address on the communication. Calder replied that the announcement “is very
unusual” and he “‘surmise[d]’ that Ferguson intended to separate from MMA and retain the
contacts by copying his personal address. A true and correct copy of this email exchange is
annexed hereto as Exhibit F.

13. On or about December 20, 2018, I participated in a meeting with Ferguson, Calder,
and Peartree. During the first half of the meeting, we addressed some of Ferguson’s concerns about
his compensation and the transition of Jeff Stephens into the role of fiduciary. During the meeting,
no one told Ferguson to fire clients or to recommend that clients end their relationship with MMA.
In fact, to the contrary, we discussed at the meeting the fact that Peartree may step in to manage
the clients who did not want to work with Stephens.

14. During the second half of the meeting, in which Peartree did not participate, Calder
and I discussed Ferguson’s performance and delivered to him a final written warning, which
Ferguson refused to sign. A true and correct copy of that warning is attached as Exhibit G.

15. I took handwritten notes at that December 20, 2018 meeting. A true and correct

copy of my handwritten notes is annexed hereto as Exhibit H.
Case 1:19-cv-03837-VSB Document 104 Filed 12/20/19 Page 4 of 4

Dated: December 270 , 2019

oan franccses California
e Mua. Chern.

ara Crain
